PROSPECTUS January 29, 2010 FMI Provident Trust Strategy Fund (Ticker Symbol: FMIRX) FMI Provident Trust Strategy Fund (the “Fund”) is a non-diversified, no-load mutual fund seeking a long-term growth of capital by investing mainly in a limited number of multi-capitalization growth stocks of United States companies. The Securities and Exchange Commission has not approved or disapproved these securities or determined if this Prospectus is accurate or complete.Any representation to the contrary is a criminal offense. Table of Contents Summary Section 2 More Information About the Fund’s Principal Investment Strategies and Disclosure of Portfolio Holdings 7 Investment Objective and Strategies 7 Disclosure of Portfolio Holdings 8 Management of the Fund 8 The Fund’s Share Price 9 Purchasing Shares 10 Redeeming Shares 14 Market Timing Procedures 17 Exchanging Shares 18 Dividends, Distributions and Taxes 19 Index Descriptions 19 Financial Highlights 21 FMI Provident Trust Strategy Fund (414) 226-4555 100 East Wisconsin Avenue, Suite 2200 www.fmifunds.com Milwaukee, Wisconsin53202 Table of Contents SUMMARY SECTION Investment
